                        Case 4:20-cv-05640-YGR Document 183-1 Filed 12/11/20 Page 1 of 3


            1

            2

            3

            4

            5

            6

            7
                                                  UNITED STATES DISTRICT COURT
            8
                                               NORTHERN DISTRICT OF CALIFORNIA
            9
                                                         OAKLAND DIVISION
          10     EPIC GAMES, INC.,
                                                               CASE NO. 4:20-cv05640-YGR-TSH
          11                 Plaintiffs, Counter-defendant
                     v.
          12
                 APPLE INC.,
          13                 Defendant, Counterclaimant
          14     IN RE APPLE IPHONE ANTITRUST
                 LITIGATION                                    CASE NO. 4:11-cv-06714-YGR
          15     ______________________________________
                 DONALD R. CAMERON, et al.,
          16                                                   CASE NO. 4:19-cv-03074-YGR
                              Plaintiffs,
          17         v.                                       [PROPOSED] ORDER GRANTING
                                                              PLAINTIFFS’ JOINT ADMINISTRATIVE
                 APPLE INC.,
          18                                                  MOTION TO FILE UNDER SEAL THE
                              Defendant                       JOINT DISCOVERY LETTER BRIEF AND
          19                                                  SUPPORTING EXHIBITS REGARDING
                                                              CUSTODIANS
          20

          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                           [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                              CASE NOS. 4:20-CV05640-YGR-TSH, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                        Case 4:20-cv-05640-YGR Document 183-1 Filed 12/11/20 Page 2 of 3


            1           Pursuant to Civil Local Rule 79-5, Plaintiffs have filed a Joint Administrative Motion to File
            2    Under Seal The Joint Discovery Letter Brief and Supporting Exhibits Regarding Additional Apple
            3    Custodians (“Join Discovery Letter Brief”).      In support, Defendant Apple Inc. (“Apple”) filed the
            4    supporting declaration of Jay P. Srinivasan.
            5           Having considered the Joint Administrative Motion, all associated declarations, exhibits, and
            6    any argument of counsel, and for good cause appearing:
            7           IT IS HEREBY ORDERED that Plaintiffs' Joint Administrative Motion is GRANTED.
            8    Accordingly,
            9           (1)        The unredacted version of the Joint Administrative Motion shall remain under seal;
          10            (2)        The public shall only have access to the version of the Joint Administrative Motion in
          11     which portions of the following pages have been redacted:
          12
                       Document Containing                                    Reason for Sealing
          13
                      Confidential Information
          14      Joint Discovery Letter Brief, pp.3-     Contains information that reveals correspondence
                  5                                       regarding sensitive business decisions regarding app
          15
                                                          review, device security, and the protection of consumer
          16                                              privacy.
                  Exhibit 1, pp.6-8                       Contains information that reveals the structure of certain
          17                                              Apple organizations and provides the names of non-
                                                          custodial individuals.
          18      Exhibit 4, p.2                          Contains information about accessing a nonpublic database
          19                                              that Apple uses to transfer its produced documents to
                                                          Plaintiffs.
          20      Exhibit 6, pp.4, 6-10                   Contains information that reveals the details of confidential
                                                          documents Apple produced regarding Apple’s revenue
          21                                              model, decisions related to the development of certain
                                                          Apple systems, correspondence among Apple executives
          22                                              regarding the creation of the Mac App Store, information
          23                                              on Apple’s competitors, information regarding Apple’s app
                                                          review process, and information regarding Apple’s pricing
          24                                              strategies.

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                      2
                              [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                 CASE NOS. 4:20-CV05640-YGR-TSH, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                      Case 4:20-cv-05640-YGR Document 183-1 Filed 12/11/20 Page 3 of 3


            1        IT IS SO ORDERED.
            2

            3    DATED: ______________________, 2020
            4

            5                                               ______________________________________
            6                                                    The Honorable Thomas S. Hixson
                                                                  United States Magistrate Judge
            7

            8

            9
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                        3
                        [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                 CASE NO. 4:11-CV-06714-YGR, CASE NO. 4:19-CV-03074-YGR
